 



      United States version   Exhibit 10.2

MONEYGRAM INTERNATIONAL, INC.
2005 OMNIBUS INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT
As Adopted February 15, 2006
(PBRS — US)
     This Performance-Based Restricted Stock Agreement is between MoneyGram
International, Inc., a Delaware corporation (Corporation) and
                     (Grantee) named in the accompanying Notice of
Performance-Based Restricted Stock Grant (Notice). This Agreement is effective
as of the date of grant set forth in the Notice (Grant Date).
     1. Share Award. The Corporation hereby awards the Grantee the shares
(Shares) of Common Stock, par value $0.01 per share (Common Stock), of the
Corporation specified in the Notice, pursuant to the MoneyGram International,
Inc. 2005 Omnibus Incentive Plan (Plan), and upon the terms and conditions, and
subject to the restrictions therein and hereinafter set forth.
     2. Restrictions on Transfer and Restriction Period. During the period
commencing on the Grant Date and terminating as set forth below (Restriction
Period), the Shares may not be sold, assigned, transferred, pledged, or
otherwise encumbered by the Grantee, except as hereinafter provided. The
Restriction Period shall lapse as follows:

  (a)   as to one-third (1/3) of the Earned Shares, on the later of (i) the
first anniversary of the Grant Date or (ii) the Determination Date;     (b)   as
to one-third (1/3) of the Earned Shares, on the second anniversary of the Grant
Date; and     (c)   as to the remaining one-third (1/3) of the Earned Shares, on
the third anniversary of the Grant Date.

     Shares will be earned (Earned Shares), subject to forfeiture pursuant to
paragraph 3, as provided in the Notice, which is made part hereof.
     All Shares that are not earned shall be forfeited and returned to the
Corporation on the Determination Date. The Restriction Period shall lapse and
full ownership of Earned Shares will vest at the end of the Restriction Period
with respect thereto, subject to forfeiture pursuant to paragraph 3.
     The Board and the Committee shall have authority as specified by the Plan,
including authority to accelerate the time at which any or all of the
restrictions shall lapse with respect to any Earned Shares, prior to the
expiration of the Restriction Period with respect thereto, or to remove any or
all of such restrictions, whenever it may determine that such action is
appropriate by reason of change in applicable tax or other law, or other change
in circumstances.
     3. Forfeiture and Repayment Provisions.
          (a) Termination of Employment. Except as provided in this paragraph 3
and in paragraph 8 below or as otherwise may be determined by the Board, if the
Grantee ceases to be an employee of the Corporation or any of its Affiliates for
any reason, all Shares or Earned Shares which at the time of such termination of
employment are subject to the restrictions imposed by paragraph 2 above shall
upon such termination of employment be forfeited and returned to the
Corporation. Except as otherwise specifically determined by the Committee in its
absolute discretion on a case by case basis, if the Grantee is terminated by the
Corporation or any of its Affiliates for any reason other than for cause, or if
the Grantee ceases to be an employee of the Corporation or any of its Affiliates
by reason of death or total or partial disability, full ownership of the Earned
Shares will vest at the end of the applicable Restriction Period as set

 



--------------------------------------------------------------------------------



 



United States version
forth in paragraph 2. If the Grantee ceases to be an employee of the Corporation
or any of its Affiliates by reason of normal or early retirement, full ownership
of the Earned Shares will vest at the end of the applicable Restriction Period
as set forth in paragraph 2 on a pro-rata basis, calculated based on the
percentage of time such Grantee was employed by the Corporation or any of its
Affiliates from the Grant Date through the date the Grantee ceases to be an
employee of the Corporation or any of its Affiliates, and the pro-rata portion
of the Earned Shares that do not vest will be forfeited and returned to the
Corporation.
          (b) For purposes of this Agreement, termination for cause shall mean a
termination which results from:

  (i)   a willful and continued failure to perform the required duties of the
Grantee’s position;     (ii)   a breach of Grantee’s fiduciary duty to the
Corporation;     (iii)   an act of willful or gross misconduct, whether or not
such act is the basis for a determination by Company pursuant to 3(d) or
(e) below that Grantee has engaged in misconduct or acts contrary to the
Corporation; or     (iv)   a conviction or guilty plea to a felony or to a
misdemeanor involving an act or acts of fraud, theft or embezzlement.

The Corporation’s determination of whether a termination was for cause shall be
made by the Committee, in the case of executive officers of the Corporation, and
by the Chief Executive Officer and General Counsel of the Corporation, in the
case of all other officers and employees.
          (c) Non-Compete. Unless a Change in Control (as defined below) shall
have occurred after the date hereof:
               (i) In order to better protect the goodwill of the Corporation
and its Affiliates and to prevent the disclosure of the Corporation’s or its
Affiliates’ trade secrets and confidential information and thereby help insure
the long-term success of the business, Grantee, without prior written consent of
the Corporation, will not engage in any activity or provide any services,
whether as a director, manager, supervisor, employee, adviser, agent,
consultant, owner of more than five (5) percent of any enterprise or otherwise,
for a period of two (2) years following the date of Grantee’s termination of
employment with the Corporation or any of its Affiliates, in connection with the
manufacture, development, advertising, promotion, design, or sale of any service
or product which is the same as or similar to or competitive with any services
or products of the Corporation or its Affiliates (including both existing
services or products as well as services or products known to the Grantee, as a
consequence of Grantee’s employment with the Corporation or one of its
Affiliates, to be in development):
                    (1) with respect to which Grantee’s work has been directly
concerned at any time during the two (2) years preceding termination of
employment with the Corporation or one of its Affiliates, or
                    (2) with respect to which during that period of time
Grantee, as a consequence of Grantee’s job performance and duties, acquired
knowledge of trade secrets or other confidential information of the Corporation
or its Affiliates.
               (ii) For purposes of the provisions of paragraph 3(b), it shall
be conclusively presumed that Grantee has knowledge of information he or she was
directly exposed to through actual receipt or review of memos or documents
containing such information, or through actual attendance at meetings at which
such information was discussed or disclosed.
               (iii) All Shares subject to the restrictions imposed by paragraph
2 above shall be forfeited and returned to the Corporation, if Grantee engages
in any conduct agreed to be avoided pursuant to the provisions of paragraph 3(b)
at any time within two (2) years following the date of Grantee’s termination of
employment with the Corporation or any of its Affiliates.

2



--------------------------------------------------------------------------------



 



United States version
               (iv) If, at any time within two (2) years following the date of
Grantee’s termination of employment with the Corporation or any of its
Affiliates, Grantee engages in any conduct agreed to be avoided pursuant to the
provisions of paragraph 3(b), then all consideration (without regard to tax
effects) received directly or indirectly by Grantee from the sale or other
disposition of all Earned Shares which were earned within the two (2) year
period prior to Grantee’s termination from employment shall be paid by Grantee
to the Corporation, or such Earned Shares shall be returned to the Corporation.
Grantee consents to the deduction from any amounts the Corporation or any of its
Affiliates owes to Grantee to the extent of the amounts Grantee owes the
Corporation or its Affiliates hereunder.
          (d) Misconduct. Unless a Change in Control shall have occurred after
the date hereof:
               (i) All consideration (without regard to tax effects) received
directly or indirectly by Grantee from the sale or other disposition of the
Earned Shares shall be paid by Grantee to the Corporation or such Earned Shares
shall be returned to the Corporation, if the Corporation reasonably determines
that during Grantee’s employment with the Corporation or any of its Affiliates:
                    (1) Grantee knowingly participated in misconduct that causes
a misstatement of the financial statements of MoneyGram International, Inc. or
any of its Affiliates or misconduct which represents a material violation of any
code of ethics of the Corporation applicable to Grantee or of the Always Honest
compliance program or similar program of the Corporation or its Affiliates; or
                    (2) Grantee was aware of and failed to report, as required
by any code of ethics of the Corporation applicable to Grantee or by the Always
Honest compliance program or similar program of the Corporation, misconduct that
causes a misstatement of the financial statements of MoneyGram International,
Inc. or any of its Affiliates or misconduct which represents a material knowing
violation of any code of ethics of the Corporation applicable to Grantee or of
the Always Honest compliance program or similar program of the Corporation or
its Affiliates.
               (ii) Grantee consents to the deduction from any amounts the
Corporation or any of its Affiliates owes to Grantee to the extent of the
amounts Grantee owes the Corporation under this paragraph 3(c).
          (e) Acts Contrary to Corporation. Unless a Change in Control shall
have occurred after the date hereof, if the Corporation reasonably determines
that at any time within two (2) years after the lapse of the Restriction Period
Grantee has acted significantly contrary to the best interests of the
Corporation, including, but not limited to, any direct or indirect intentional
disparagement of the Corporation, then all consideration (without regard to tax
effects) received directly or indirectly by Grantee from the sale or other
disposition of all Earned Shares which vest during the two (2) year period prior
to the Corporation’s determination shall be paid by Grantee to the Corporation,
or such Earned Shares shall be returned to the Corporation. Grantee consents to
the deduction from any amounts the Corporation or any of its Affiliates owes to
Grantee to the extent of the amounts Grantee owes the Corporation under this
paragraph 3(d).
          (f) The Corporation’s reasonable determination required under
Sections 3(c)(i) and 3(d) shall be made by the Committee, in the case of
executive officers of the Corporation, and by the Chief Executive Officer and
General Counsel of the Corporation, in the case of all other officers and
employees.

3



--------------------------------------------------------------------------------



 



United States version
     4. Certificates for the Shares. The Corporation shall issue a certificate
in respect of the Shares or shall direct the Corporation’s transfer agent to
record ownership in respect of the Shares in the Corporation’s stock ledger in
the name of the Grantee, the number of Shares of which shall equal the amount of
the award specified herein, and shall prohibit the transfer of such Shares by
the Grantee until the expiration of the restrictions set forth in paragraph 2
above. In the alternative, the Corporation may, at its option, issue the shares
in book entry. The certificate or record of ownership or book entry shall bear
the following legend:
The transferability of the Shares of stock represented hereby are subject to the
terms and conditions (including forfeiture) contained in the MoneyGram
International, Inc. 2005 Omnibus Incentive Plan and an Agreement entered into
between the registered owner and MoneyGram International, Inc. Copies of such
Plan and Agreement are on file with the Vice President-General Counsel of
MoneyGram International, Inc., 1550 Utica Avenue South, Minneapolis, MN 55416.
     The Grantee further agrees that simultaneously with his or her acceptance
of this Agreement, he or she shall execute a stock power covering such award
endorsed in blank and that he or she shall promptly deliver such stock power to
the Corporation.
     5. Grantee’s Rights. Except as otherwise provided herein, the Grantee, as
owner of the Shares, shall have all rights of a shareholder, including, but not
limited to, the right to receive all dividends paid on the Shares and the right
to vote the Shares, unless and until the Shares are forfeited pursuant to the
provisions of paragraphs 2 or 3 above.
     6. Expiration of Restriction Period. Upon the lapse or expiration of the
Restriction Period with respect to any Earned Shares, the Corporation shall
redeliver to the Grantee the certificate in respect of such Earned Shares
(reduced appropriately in number in the event of early or normal retirement) and
the related stock power held by the Corporation pursuant to paragraph 4 above,
or shall, if the Earned Shares are held in book entry form, cause the removal of
the restrictive legend associated with such Earned Shares. The Earned Shares as
to which the Restriction Period shall have lapsed or expired and which are
represented by such certificate or held in book entry form shall be free of the
restrictions referred to in paragraph 2 above and shall not bear thereafter the
legend provided for in paragraph 4 above.
     To the extent permissible under applicable tax, securities, and other laws,
the Corporation may, in its sole discretion, permit Grantee to satisfy a tax
withholding requirement by directing the Corporation to apply Earned Shares to
which Grantee is entitled as a result of termination of the Restricted Period
with respect to any Earned Shares, in such manner as the Corporation shall
choose in its discretion to satisfy such requirement.
     7. Adjustments for Changes in Capitalization of Corporation. In the event
of a change in the Common Stock through stock dividends, stock splits,
recapitalization or other changes in the corporate structure of the Corporation
during the Restriction Period, the number of Shares of Common Stock subject to
restrictions as set forth herein shall be appropriately adjusted and the
determination of the Board as to any such adjustments shall be final, conclusive
and binding upon the Grantee. Any Shares of Common Stock or other securities
received, as a result of the foregoing, by the Grantee with respect to Shares
subject to the restrictions contained in paragraph 2 above also shall be subject
to such restrictions and the certificate(s) or other instruments representing or
evidencing such Shares or securities shall be legended and deposited with the
Corporation, along with an executed stock power, in the manner provided in
paragraph 4 above.
     8. Effect of Change in Control. In the event of a Change in Control (as
defined below), the restrictions applicable to any Shares subject to this
Agreement shall lapse, and such Shares shall be free of all restrictions and
become fully vested and transferable to the full extent of the original grant.
     (a) For purposes of this Agreement, a Change in Control shall mean:
     (i) An acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either: (1) the then outstanding shares of Common Stock of the
Corporation (the “Outstanding Corporation Common Stock”) or (2) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the

4



--------------------------------------------------------------------------------



 



United States version
election of directors (the “Outstanding Corporation Voting Securities”);
excluding, however the following:
     (1) any acquisition directly from the Corporation or any entity controlled
by the Corporation other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Corporation or any entity controlled by the Corporation,
     (2) any acquisition by the Corporation, or any entity controlled by the
Corporation,
     (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any entity controlled by the
Corporation or
     (4) any acquisition pursuant to a transaction which complies with clauses
(1), (2) and (3) of Section (iii) below; or
     (ii) A change in the composition of the Board such that the individuals
who, as of the effective date of the Plan, constitute the Board (such Board
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, for purposes
of this Section (b) that any individual, who becomes a member of the Board
subsequent to the effective date of the Plan, whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso),
shall be considered as though such individual were a member of the Incumbent
Board; but provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board, or
     (iii) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Corporation
(a “Corporate Transaction”) excluding, however, such a Corporate Transaction
pursuant to which (1) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities immediately prior to
such Corporate Transaction (the “Prior Stockholders”) beneficially own, directly
or indirectly, more than 60% of, respectively, the outstanding shares of Common
Stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the Corporation or other entity resulting from such Corporate Transaction
(including, without limitation, a corporation or other entity which as a result
of such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities, as the case may be, (2) no Person
(other than the Corporation or any entity controlled by the Corporation, any
employee benefit plan (or related trust) of the Corporation or any entity
controlled by the Corporation or such corporation or other entity resulting from
such Corporate Transaction) will beneficially own, directly or indirectly, 20%
or more of, respectively, the outstanding shares of Common Stock of the
Corporation or other entity resulting from such Corporate Transaction or the
combined voting power of the outstanding voting securities of the Corporation or
such other entity entitled to vote generally in the election of directors except
to the extent that such ownership existed prior to the Corporate Transaction and
(3) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction; and further excluding any disposition of all or

5



--------------------------------------------------------------------------------



 



United States version
substantially all of the assets of the Corporation pursuant to a spin-off,
split-up or similar transaction (a “Spin-off”) if, immediately following the
Spin-off, the Prior Stockholders beneficially own, directly or indirectly, more
than 80% of the outstanding shares of common stock and the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors of both entities resulting from such transaction, in
substantially the same proportions as their ownership, immediately prior to such
transaction, of the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities, respectively; provided, that if another Corporate
Transaction involving the Corporation occurs in connection with or following a
Spin-off, such Corporate Transaction shall be analyzed separately for purposes
of determining whether a Change in Control has occurred; or
     (iv) The approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
     9. Plan and Plan Interpretations as Controlling. The Shares hereby awarded
and the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. The Plan provides that
the Board or the Committee may from time to time make changes therein, interpret
it and establish regulations for the administration thereof. The Grantee, by
acceptance of this Agreement, agrees to be bound by said Plan and such Board and
Committee actions.
     10. Termination of the Plan; No Right to Future Grants. By entering into
this Performance-Based Restricted Stock Agreement, the Grantee acknowledges:
(a) that the Plan is discretionary in nature and may be suspended or terminated
by the Corporation at any time; (b) that each grant of Restricted Stock is a
one-time benefit which does not create any contractual or other right to receive
future grants of Restricted Stock, or benefits in lieu of Restricted Stock; (c)
that all determinations with respect to any such future grants, including, but
not limited to, the times when the Restricted Stock shall be granted, the number
of shares, the restriction period, and the time or times when any such grants
shall vest, will be at the sole discretion of the Corporation; (d) that the
Grantee’s participation in the Plan shall not create a right to further
employment with the Grantee’s employer and shall not interfere with the ability
of the Grantee’s employer to terminate the Grantee’s employment relationship at
any time with or without cause; (e) that the Grantee’s participation in the Plan
is voluntary; (f) that the value of the Shares is an extraordinary item of
compensation which is outside the scope of the Grantee’s employment contract, if
any; (g) that the Shares are not part of normal and expected compensation for
purposes of calculating any severance, resignation, bonuses, pension or
retirement benefits or similar payments; (h) that the right to any unvested
portion of the Shares ceases upon termination of employment for any reason
except as may otherwise be explicitly provided in the Plan or this
Performance-Based Restricted Stock Agreement; (i) that the future value of the
Shares is unknown and cannot be predicted with certainty; and (j) the foregoing
terms and conditions apply in full with respect to any prior grants of
Restricted Stock to Grantee.
     11. Governing Law. This agreement is governed by and is to be construed and
enforced in accordance with the laws of Delaware. Shares may not be issued
hereunder, or redelivered, whenever such issuance or redelivery would be
contrary to law or the regulations of any governmental authority having
jurisdiction.

6